Citation Nr: 0414072	
Decision Date: 06/02/04    Archive Date: 06/10/04

DOCKET NO.  03-02 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran filed a notice of 
disagreement in November 2002.  In a statement of the case 
issued to the veteran and his service representative in 
January 2003, the RO concluded that no change was warranted 
in the denial of the currently appealed claim.  The veteran 
perfected a timely appeal when he filed a substantive appeal 
(VA Form 9) in February 2003.  

A hearing before a Veterans Law Judge in Washington, D.C. was 
scheduled for February 2004.  However, in subsequent 
correspondence with the Board, the veteran indicated that he 
was unable to attend a hearing and requested that the Board 
review and adjudicate his claim.  

FINDINGS OF FACT

1.  In October 2000, the veteran sustained a subarachnoid 
hemorrhage with syncope and respiratory failure.  

2.  The evidence of record shows that the veteran suffers 
from psychosis, impaired memory, depression, and impaired 
anger control as due to a brain injury sustained in October 
2000.  

3.  The competent medical evidence does not show that the 
veteran suffers from PTSD that has been related to a verified 
stressor during active duty military service.  




CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, to include PTSD have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.101, 3.159, 3.303, 3.304(f) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
422.  

In the present case, the veteran submitted his claim seeking 
service connection for PTSD in March 2002.  In a May and 
August 2002 letters, pursuant to the VCAA, the RO advised the 
appellant of the types of evidence that needed to send to VA 
in order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  The May 2002 letter 
sought descriptions of the stressful events that purportedly 
resulted in the veteran's PTSD.  In addition, the veteran was 
informed of the responsibility to identify, or to submit 
evidence directly to VA.  Furthermore, the RO specifically 
requested that the veteran provide it with or identify any 
other additional evidence that could help substantiate the 
claim, including complete authorizations to obtain VA and 
private medical evidence.  

For the above reasons, the Board finds that the RO's notices 
in May and August 2002 substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(preadjudicatory VCAA notice and the content of the notice 
requirement). 

Additionally, and as it pertains to the duties to notify 
under the VCAA, by way of the October 2002 rating decision, 
the January 2003 Statement of the Case, and the April 2003 
Supplemental Statement of the Case, the RO advised the 
veteran and his representative of the basic laws and 
regulations governing the claim and the bases for the denial 
of the claim.  Moreover, the Board finds that they have been 
given notice of the information and evidence needed to 
substantiate the claim, and, as evidenced by various letters 
soliciting information and/or evidence (see, e.g., the 
aforementioned letters of May and August 2002) and have been 
afforded opportunities to submit such information and 
evidence.  

Also, as to the VCAA notice requirement, the Veterans 
Benefits Act of 2003, P.L. 108-183, § 701, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103) authorizes the Secretary of VA to make a decision on a 
claim before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA notice letter in less than the statutory one-year 
period.  Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003).  For these reasons, no further procedural 
development is required to comply with the duty to notify 
under the VCAA. 

The Board also finds that all necessary development has been 
accomplished.  On the veteran's initial application for 
service connection for PTSD, no medical treatment providers 
were identified.  In May 2002, the veteran identified private 
medical treatment providers.  The RO subsequently obtained 
all identified private treatment records.  Moreover, the RO 
obtained the veteran's service medical and personnel records.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  



II.  Background

A detailed review of the veteran's service medical records 
indicates that he reported no history, diagnosis, or 
treatment of psychiatric problems at his entrance physical 
examination in June 1973.  Clinical evaluation of the veteran 
revealed that he was psychiatrically normal, and he was found 
qualified for entrance in to active service.

The veteran's service medical records show no in-service 
history, diagnosis, or treatment of PTSD.  

His Form DD-214 indicates that his military occupational 
specialty (MOS) was a radio operator.  He received the 
National Defense Service Medal.  The form reflects overseas 
duty in Germany.  His serve personnel records are of record 
and reflect that the veteran served 18 months in Germany as a 
radio operator.  They do not show that the veteran had 
specialized combat training, nor do they show service in the 
Republic of Vietnam.  His rank in July 1973 was a Private 
First Class.  Upon discharge he was a SP4.  

On his PTSD Questionnaire, the veteran reported that he saw 
people killed, bodies blown up, shooting and explosions in 
Saigon.  He reported that he was a member of the 581 Signal 
Company, in the Field Artillery Division as an Explosion 
Expert.  He reported that he could not remember the names of 
those injured or killed.  In an informal conference with a 
Decision Review Officer in 2003, the veteran asserted that he 
served on Top Secret missions to Vietnam, that he was not 
permitted to discuss.  He had no further records in his 
possession that would assist to verify service in Vietnam.  

Records from the Carolinas Healthcare System reflect that the 
veteran was treated in October 2000 after he sustained a 
subarachnoid hemorrhage with syncope and respiratory failure.  

Records from the Saluda Center in 2001 and 2002 reveal that 
the veteran received treatment following an aneurism to the 
brain.  An April 2001 note from J. Chandler, M.S.W. indicated 
that the veteran was unable to work due to cognitive/physical 
deficits related to a subarachnoid hemorrhage that occurred 
on October 24, 2000.  A letter also dated in April 2001 
described the veteran symptoms as sadness, lack of 
concentration, anxiety, confusion and significant memory loss 
and psychosis.  He was unable to drive, wandered off from 
time to time and exercised poor judgment.  

The veteran was treated by S. Viduya, M.D. from November 2000 
to June 2002.  In November 2000, the veteran presented for a 
check-up following his surgery for his aneurysm.  He denied 
any headaches, seizures, nausea or vomiting.  However, in a 
December 2000 note, the veteran's wife reported that the 
veteran had periods of severe anger, depression and crying 
spells.  In January 2001, the veteran was prescribed Zoloft.  
His wife reported that he continued to suffer from poor anger 
control and episodes of forgetfulness.  Notes in 2001 and 
2002 reflect a pertinent diagnosis of depression.  

A June 2002 letter from D. Wiercisiewski, M.D. indicated that 
he treated the veteran for a status post left posterior 
inferior cerebellar artery aneurysm rupture with subsequent 
subarachnoid hemorrhage.  He required a craniotomy for 
clipping of the aneurysm.  As a result of the brain injury, 
the veteran had ongoing problems with cognitive dysfunction, 
as well as temper control difficulty.  

Treatment records from Dr. McMeekin from March to June 2002 
are of record.  In March 2002, the veteran reported a history 
of military service in Vietnam as a Sergeant.  He noted 
flashbacks of Vietnam.  The examiner noted that the veteran's 
memory was markedly impaired.  An April 2002 note indicated 
that the veteran's Comorbid States Questionnaire was 
compatible with PTSD.  A June 2002 note indicated that the 
veteran had bouts of neurosis and fits of anger.  He was, 
however, noted to be improving slowly.  

Additional treatment records from J. Chandler, M.S.W. from 
March 2001 to July 2002 reflect a diagnosis of psychosis.  In 
an April 2001 treatment note the veteran reported that he was 
a Lieutenant Colonel in Vietnam.  In a March 2002 note, the 
examiner described the veteran as delusional.  The veteran 
reported that he had Top Secret clearance and was with the 
Special Forces.  He told the examiner that he was in a prison 
camp for six months in Vietnam.  He also suggested that he 
was responsible for building the first computer but did not 
get any credit for his invention.  

A December 2002 response from the National Personnel Records 
Center indicated that it had mailed to the RO all available 
service medical records and service personnel records.  

III.  Analysis

The veteran and his service representative essentially 
contend on appeal that he incurred PTSD and depression as a 
result of active service.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

The Board also observes that service connection for PTSD 
requires: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy, and the claimed stressor is related to that 
combat, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor in the absence of clear 
and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the 
circumstances, conditions, or hardships of his service.  
38 C.F.R. § 3.304(f) (2003).  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder or PTSD.  As it pertains to the first 
element above, there is conflicting evidence as to whether 
the veteran has a current diagnosis of PTSD.  Although the 
Board acknowledges that the veteran was diagnosed with PTSD 
or a history consistent with PTSD by Dr. McMeekin in April 
2002, this examiner relied on the veteran's statements 
regarding unverified service or unverified in-service 
stressors in order to render the diagnosis.  It appears, in 
this regard, that the examiner relied on the veteran's 
claimed military service in Vietnam.  Such service has not 
been verified.  Therefore, any medical opinions regarding 
when and what actions or sequence of events contributed to 
the veteran's PTSD were outside the scope of competence 
possessed by the examiner who rendered this diagnosis after 
taking the veteran's entirely subjective military history.  
Cf. King v. Brown, 5 Vet. App. 19, 21 (1993) (credibility of 
a statement may not be presumed when the fact asserted is 
beyond the competence of the person making the assertion).  
Accordingly, such evidence cannot serve as a basis for 
granting the veteran's claim of entitlement to service 
connection for PTSD.  

Moreover, the Board finds that the competent, probative 
evidence of record reflects that the veteran's psychiatric 
symptoms have been linked to a brain injury incurred in 2000.  
Initially, the Board notes that the record does not show 
treatment or diagnosis of PTSD or any other psychiatric 
disorder in service or within a year following service.  
Although the veteran contends that he was treated for a 
psychiatric disorder in Germany, there are no clinical 
records showing such treatment.  The record does not show 
treatment for a psychiatric disorder until after the veteran 
sustained a subarachnoid aneurysm in October 2000.  Dr. 
Wiercisiewski noted that the veteran's cognitive dysfunction 
and temper control difficulty were due to his brain injury.  
Additionally, J. Chandler, M.S.W. indicated that the veteran 
was unable to work due to cognitive/physical deficits related 
to a subarachnoid hemorrhage.  Treatment records from Dr. 
Viduya reflect the emergence of psychiatric symptoms 
following the veteran's brain injury.  Finally, neither Dr. 
Viduya, Dr. Wiercisiewski of J. Chandler diagnosed the 
veteran with PTSD.  

Even assuming, arguendo, that the veteran has a current 
diagnosis of PTSD, the Board also notes that there is no 
credible supporting evidence that any of the veteran's 
claimed in-service stressors, in fact, occurred.  The 
veteran's service personnel records do not reflect that the 
veteran served in Vietnam or show participation in secret 
missions in Saigon.  There is no objective evidence in the 
record of this claim that the veteran "engaged in combat" 
with the enemy as that phrase is understood in 38 U.S.C.A. 
§ 1154(b) (2003) and as it has been interpreted by the Court.  
In this regard, the Board notes that, under 38 U.S.C.A. 
§ 1154(b), the phrase "engaged in combat with the enemy" 
requires that a veteran participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit.  The Court has held that a veteran's engagement in 
combat may be established on the basis of evidence that the 
veteran was awarded certain military citations.  See Gaines 
v. West, 11 Vet. App. 353, 359 (1998) (citing West v. Brown, 
7 Vet. App. 70, 76 (1994)).  Based on a detailed review of 
the veteran's DD-214 and other service personnel records 
associated with this claim, there is no evidence that he was 
awarded any combat-related citations during service.  

There also is no evidence in the record of this claim that 
the veteran engaged in combat with the enemy such that his 
lay testimony alone is sufficient to establish the occurrence 
of any of the claimed in-service stressors.  See Cohen, 
supra.  As noted above, the veteran's claimed in-service 
stressors are related to service in Vietnam that has not been 
verified.  Thus, the Board concludes that the veteran did not 
engage in combat with the enemy and that his lay testimony 
alone is insufficient to establish the occurrence of any of 
his claimed in-service stressors.

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder or PTSD.  38 U.S.C.A. § 5107 
(West Supp. 2002); 38 C.F.R. § 3.102 (2003).  Thus, the 
appeal is denied.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

Entitlement to service connection for an acquired psychiatric 
disorder is denied.  



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



